Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following figures or reference character(s) not mentioned in the description:  Figures 1-27, 28-1. 29-31, 33-3, 34-41,  44-46 and respective reference numbers/characters in these Figures are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification fails to contain a written description of Figures. 1-27, 28-1. 29-31, 33-3, 34-41,  44-46 and respective reference numbers/characters in these Figures.  Appropriate correction is required.
Due to the numbers of Figures and the respective reference numbers/characters  are not mentioned in the specification, the specification has not been completely checked to the extent 
Allowable Subject Matter
Claims 34-38, 41, 42 and 44-47 are  allowable over the prior art of record.
Claims 3438, 41, 42 and 44-47 are allowable over the prior art of record because the prior art of record including US 20110170730 as the closest prior art, which is directed to a similar  subject matter of the invention, mainly includes features (see Figs. 3 and 8) comprising: a loudspeaker including: ear casing having a sound cavity (2); a sound collecting device (4) including: speaker housing (11) having right and left speakers (5B, 5B); a noise reduction device (para 0020 or 0040)  including microphone; and a connection device (3A, 3B)  including ear tubes (tubes 3) connected to the cavities (2) and the sound collecting device 4); and plug (9) connecting the device and the secket communication device (see Fig. 3, 8 or 9).  
           However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fail to include the following claimed features.
            Claimed features comprising a combination of: a noise reduction device including: a noise reduction transmission arm (198), a noise reduction converter (196), the noise reduction converter (196) comprises a first noise reduction microphone (32-1) wired to a circuit of second or third audio amplifier, a speaker (32-2) is located in middle of the noise reduction transmission arm (198), the noise reduction device performs converting transmission from an active audio signal of the first microphone (32-1) into a passive audio signal; a connection device including: a left ear air tube (187) for connecting the left sound collecting cavity (205) with the sound cavity (209), a right ear air tube (188) for connecting the right sound collecting cavity (206) with the sound cavity 
             Claimed features comprising a combination of: the hand arm (230) has a receiver sound cavity (218) at its top, the sound cavity (218) has a top cover (228), the one end of the sound cavity (218) is connected to the one end of the air tube (220) of which the other end is connected to the small end of the sound collecting cavity (222), the big end of which is connected to the speaker (224), the wire of the speaker (224) and the wire of the microphone (223) are connected to the metal shielded wire (226) by the switch (231), as recited in claim 44.
             Claimed feature comprising a combination of: the underpart of the main body (230-1) is set with a noise reduction microphone signal conversion system, wherein the noise reduction microphone signal conversion system performs: converting the transmission from active audio signals from a first microphone (239) into passive audio signals, and setting the first microphone (239) wired to a second audio amplifying circuit to drive the speaker (238); a sound outlet of the speaker (238) is connected to a big end of the sound collecting cavity (236), a small end of which is riveted to the one end of the microphone air tube (240), the other end of which is connected to the small end of the a sound cavity of the taper shape (242) of which the big end is connected to a sound receiving face of the second microphone (243), as recited in claim 47.
             Other references of the record are directed to an earphone, headphone or hearing device provided with a noise reducing circuit and/or structure of the earphone, headphone or hearing device including ear-cup or handheld device provided with sound tube to transmit sound to/from speaker from/to other elements, but none of them teaches any feature nor fairly suggests any obvious improvement that is directed to the features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest 
Conclusion
This application is in condition for allowance except for the matters of the drawings and the specification as pointed out in the above objections.   Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688